 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
                                                       2:19-MC-00219-MCE-EFB
11   UNITED STATES OF AMERICA,
                                                       STIPULATION AND ORDER EXTENDING TIME
12                  Plaintiff,                         FOR FILING A COMPLAINT FOR FORFEITURE
                                                       AND/OR TO OBTAIN AN INDICTMENT
13           v.                                        ALLEGING FORFEITURE
14   APPROXIMATELY $10,000.00 IN
     U.S. CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant
18 Lemarcus Brawner (“claimant”), by and through their respective counsel, as follows:

19          1.      On or about August 28, 2019, claimant filed a claim in the administrative forfeiture
20 proceeding with the U.S. Postal Inspection Service with respect to the Approximately $10,000.00 in U.S.

21 Currency (hereafter “defendant currency”), which was seized on June 8, 2019.

22          2.      The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required
23 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

24 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant

25 has filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.

26          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

28 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative
                                                         1
29                                                                             Stipulation and Order to Extend Time

30
 1 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 2 parties. That deadline is November 26, 2019.

 3          4.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 4 January 24, 2020, the time in which the United States is required to file a civil complaint for forfeiture

 5 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 6 subject to forfeiture.

 7          5.      Accordingly, the parties agree that the deadline by which the United States shall be

 8 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment
 9 alleging that the defendant currency is subject to forfeiture shall be extended to January 24, 2020.

10

11 Dated: 11/25/19                                        McGREGOR W. SCOTT
                                                          United States Attorney
12
                                                  By:     /s/ Kevin C. Khasigian
13                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
14

15

16 Dated: 11/25/19                                        /s/ Emily Chrim
                                                          EMILY CHRIM
17                                                        Attorney for potential claimant
                                                          Lemarcus Brawner
18                                                        (Signature authorized by phone)
19

20
            IT IS SO ORDERED.
21
     Dated: January 15, 2020
22

23

24

25

26

27

28
                                                          2
29                                                                             Stipulation and Order to Extend Time

30
